Citation Nr: 0918970	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, T.R. Dr. R., and G.R.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO) which concluded that a previously denied claim 
for service connection for gastroenteritis had not been 
reopened.  

In December 2006, the Veteran testified before a Veterans Law 
Judges sitting at the RO.  In a decision of April 2007, that 
claim was granted as it was determined that new and material 
evidence had been presented to reopen the claim.  The Board 
remanded the reopened claim for additional development of 
evidence.  

Subsequently, in February 2009, the Veteran testified before 
another of the undersigned Veterans Law Judges sitting at the 
RO.  The case has now been returned to the Board for further 
appellate review.  


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's 
current gastrointestinal disorder had its onset during 
service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, chronic 
gastroenteritis was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran is noted as being a recipient of the Combat 
Infantryman Badge (CIB).  At the hearing held at the RO in 
April 2005, he has testified that while in Vietnam, his unit 
would sometimes remain in the field for 15 days at a time.  
In those situations where the unit's fresh drinking water 
would run out, the soldiers resorted to drinking water from 
rivers, streams, or creeks, which was described as being the 
color of chocolate milk.  According to the Veteran, the 
soldiers would treat the water with quinine tablets.  The 
Veteran gave essentially the same testimony at the Board 
hearing held in December 2006.  He stated that since service, 
he had attacks of gastrointestinal problems off and on.  

At a Travel Board hearing held in February 2009, the Veteran 
presented similar testimony.  He recounted developing stomach 
problems in Vietnam, and being hospitalized three times 
during the six months he was there.  He said that when he 
went to the hospital, he could not keep food down, and was 
given an IV.  He also reported receiving additional treatment 
at a transfer station in Oakland California prior to 
departing the military.  He further reported that he had 
continued to be treated for the same problems during the 40 
years since service.  He stated that he had additional 
treatment after service, but that some of his post service 
records, such as those between 1966 and 1970, were no longer 
available.  The Veteran also referenced lay statements from 
the Veteran's friends and family which are to the effect that 
he has had gastrointestinal problems since returning from 
Vietnam.  

A review of the Veteran's service medical records reflects 
that in November 1964, the Veteran was treated for complaints 
of vomiting.  The impression was viral syndrome.  In 
September 1965, the Veteran was hospitalized for complaints 
of stomach cramps and vomiting.  Clinical examination 
revealed a soft abdomen and the Veteran's liver was not 
palpable.  The impression was acute gastroenteritis.  In 
December 1965, the Veteran was hospitalized for fever and 
chills, with no diaphoresis.  The Veteran had no nausea, 
vomiting, or diarrhea.  Malaria was initially diagnosed; 
however a subsequent test did not reveal malaria.  
Examination of the Veteran's abdomen did not reveal any 
abnormality.  The diagnoses were observation for malaria, no 
disease found; and flu-like symptoms.  

A review of the relative medical findings post service 
reflect that in May 1970, the Veteran was hospitalized at a 
Veterans Administration facility with complaints of abdominal 
cramping and vomiting.  The record notes that the Veteran 
reported that he had been in good health until 1966 when he 
was on patrol in Vietnam and had the onset of nausea and 
gagging.  It was further noted that he had done well since 
discharge from service except for occasionally when the food 
was too salty, and he gagged and vomited.  This reportedly 
had occurred once a week over the previous year.  The 
impression was that the Veteran had a nonspecific type of 
gastroenteritis.  

In October 1979, an abdominal sonogram, upper GI and 
gallbladder series, as well as an esophago 
gastroduodenoscopy, were all reported as normal.  Also in 
October 1979, a Crawford W. Long Memorial Hospital discharge 
summary notes a diagnosis of acute gastritis and toxic 
hepatitis.  The Veteran was noted to have "some ethanol 
history."  The Veteran was discharged on Antabuse.  
Thereafter, a December 1983 treatment record again reflects a 
diagnosis of gastritis and toxic hepatitis.  

A July 1984 statement from Robert J. Ollins, M.D., who 
apparently was treating the Veteran at that time, notes that 
following a review of the Veteran's service medical records, 
he did not believe that the records contained enough 
information to determine whether or not a service-connected 
medical problem had occurred.  

In December 1984, the Veteran was seen at Crawford W. Long 
Memorial Hospital of Emory University.  He was noted to 
complain of acute epigastric pain, nausea and vomiting the 
day of admission.  The Veteran reported ethanol ingestion 
during a recent 24-hour period and also reported similar 
episodes of pain in the past.  The hospital report also noted 
that the Veteran was positive for frequent ethanol use.  A 
review of the Veteran's systems was unremarkable.  

A February 1985 treatment record from Dr. Kaufmann notes the 
Veteran's diagnosis for probable acute recurrent pancreatitis 
with ketonuria and dehydration, as well as persistent 
hyperbilirubinemia which was identified as probable Gilbert's 
disease.  

A May 1994 discharge summary from Crawford W. Long Memorial 
Hospital of Emory University notes that the Veteran was 
admitted with complaints of abdominal pain, nausea, and 
vomiting.  The discharge diagnosis was severe esophagitis 
with intractable vomiting, hypertension, history of recurrent 
pancreatitis with ketonuria and dehydration, and Gilbert's 
disease.  A June 1999 Maryview treatment note reflects that 
the Veteran had come to the emergency room with complaints of 
increased abdominal pain and vomiting.  The Veteran reported 
that he had had some beer and rum that day.  The impression 
was gastritis, rule out peptic ulcer disease versus 
pancreatitis.  The discharge instructions included abstaining 
from alcohol.  

An April 2001 treatment note from Dr. Kaufmann reflects a 
report that the Veteran had a history of pancreatitis.

In addition, the record reflects an April 2005 statement from 
Robert L. Ricks, M.D., a friend of the Veteran.  In his 
statement, Dr. Ricks notes the Veteran's history of treatment 
in service for gastrointestinal complaints.  He additionally 
added, 

[The Veteran's] post army medical history has 
many treatments for the same condition at the [        
] Clinic and in [l]ocal hospitals over the 
years.  It seems to me that the recrudescence 
of the same illness, all related to the 
gastrointestinal system, are pathogonomic of 
his chronic illness which began in Vietnam.  

Furthermore, an April 2005 statement from Dr. Kaufmann 
reflects that the Veteran had been a patient of his since 
returning from Vietnam, and that since that time, the Veteran 
had continuously been treated for severe gastrointestinal 
problems.  Dr. Kaufmann noted that he had reviewed the 
Veteran's service medical records.  He opined as follows, 

It is my personal and professional opinion that 
[the Veteran's] medical problems and appalling 
circumstances in Vietnam are the major cause of 
the conditions he continues to experience 
today.  

Thus, Dr. Kaufmann's opinion in April 2005 notes a direct 
relationship between the Veteran's current gastrointestinal 
condition and service.

On the other hand, the report of a VA examination conducted 
in March 2008 reflects that the examiner reviewed the claims 
file, took a history from the Veteran, and offered the 
following opinion:

Per the subjective history provided by the Veteran 
and documents from Dr. Kaufman, the Veteran's 
symptoms began and present condition are related to 
military service, however, based on the lack of a 
chronic condition found at separation examination 
and the acute illnesses that are documented in the 
military record, it is not possible for me to say 
whether the Veteran's current functional abdominal 
pain is related to his period of military service 
without resort to mere speculation.  

Where, as in this Veteran's case, there is an apparent 
difference of medical opinion, the United States Court of 
Appeals for Veterans Claims (Court) has stated that "[i]t is  
the responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and private opinion of record that is favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.  Resolving reasonable doubt in favor of the 
Veteran, chronic gastroenteritis was incurred in service.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Consequently, the Board 
finds that any lack of notice and/or development, which may 
have existed under the VCAA, cannot be considered prejudicial 
to the Veteran, and remand for such notice and/or development 
would be an unnecessary use of VA time and resources.


ORDER

Service connection for gastroenteritis is granted.



__________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


